       Case 1:19-cv-02816-ARR-RLM Document 18 Filed 10/07/19 Page 1 of 2 PageID #: 917




450 Seventh Ave            October 7, 2019
Suite 1408
New York, NY 10123
                           VIA ECF
                           Honorable Allyne R. Ross
                           United States District Judge
                           U.S. District Court for the Eastern District of New York
Barry M. Golden
T. 212.643.6677
                           225 Cadman Plaza East
F. 347.491.4048            Brooklyn, New York 11201
Bgolden@hasbanilight.com

Licensed in NY             RE:    Wilmington PT Corp. v. The Bank of New York Mellon f/k/a the Bank of
                                  New York as Trustee for the Certificateholders of the Cwalt, Inc.,
                                  Alternative Loan Trust 2007-OA2, Mortgage Pass-Through Certificates,
                                  Series 2007-OA2
                                  Docket No. 1:19-cv-02816-ARR-RLM
                                  Letter Updating Court of Appeals Decision in State Action

                           Dear Judge Ross:

                           We are counsel for Plaintiff, Wilmington PT Corp. (“Plaintiff” of “Wilmington
                           PT”). We write in response to the Order filed by your Honor on August 27, 2019
                           granting Defendants, The Bank of New York Mellon, f/k/a Bank of New York, as
                           Trustee for the Certificateholders of the CWALT, Inc. Alternative Loan Trust 2007-
                           OA2, Mortgage Pass-Through Certificates, Series 2007-OA2 (“Defendant” or
                           “BoNYM”) motion to abstain from adjudicating the instant action in favor of the
                           pending state action (the “Abstaining Order”). Per the Abstaining Order, Plaintiff
                           writes to update the Court that a decision has been rendered by the Appellate
                           Division for the Second Judicial Department regarding the pending state action (the
                           “Appellate Order”). On September 25, 2019, The Appellate Order affirmed the order
                           filed in the Queens County Supreme Court on March 6, 2017 which dismissed the
                           second state foreclosure action as untimely. A copy of the Appellate Order is
                           attached hereto as Exhibit A.

                           Since the Appellate Order has already decided that the second state foreclosure
                           action filed by Defendant was untimely, Defendant no longer has any basis to
                           oppose the Instant Action. As such, Plaintiff respectfully requests that the stay in the
                           Instant Action be lifted. Additionally, Plaintiff respectfully requests a pre-motion
                           conference for Plaintiff to move for summary judgment in the Instant Action
                           pursuant to Federal Rules of Civil Procedure (“FRCP”) 56, based on Res Judicata
                           and/or Collateral Estoppel.

                           We thank the Court for its time and attention to this matter.

                                                                  1
Case 1:19-cv-02816-ARR-RLM Document 18 Filed 10/07/19 Page 2 of 2 PageID #: 918

               Thank you,


               /s/ Barry M. Golden




                                            2
